Order dismissing writ of habeas corpus issued on petition of the relator to obtain from his wife the custody of their children reversed and the custody of the children awarded to the appellant. We are of the opinion that it would serve no useful purpose to spread upon the reports the facts that have been brought out in this case. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.; O’Malley and Untermyer, JJ., dissent and vote to affirm. Settle order on notice providing for the right of visitation.